                             Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 1 of 8


                                                EMPLOYEE RIGHTS AND II.ESPONSIBILITIES
                                                'tfrrrOeR fffg FAMILY AND MEDICAL LEAVE ACT
Basic Leave Entitlement                                                                  Use of l,eave
FMLA requires covered employers to provide up to      12 weeks ofunpaid, job-:           An employee does dot nee to use this leaie entitlement in one block' Leave
Protected leave to eligible employees for the following  rejásons:                          t"i"ti" inteimittently or on a ieduced leave schedule when medically
                                                                                         "ã
                                                                                         riecessary. Erirþloyees must make reasonable efforts to schedule leave for
'         For incapacity due to prêgnancy, prenatal medicai care or child birth;
.                                                                                        planned medicãl treatment so as not to unduly disrupt the employer's
          To care ior the employee's child âfter birth, or placement for adoption
          or foster care;                                                                ãperations. Leave due to qualifiing exigencies may al'qo be taken on an
.         To care for the emþioyee's spouSe, son or daughter, or parent, who has
                                                                                         intermittent basis.
          a serious health condition; or
'         For a serious health condition that makes the employee unable tô       :   '
                                                                                         Substitution of Paid Leave for Unpaid Leave
          perf,orm the emPloYee's job.                                                   Employees may choose or employers may require use 9f accrued paid leave
                                                                                                                            use paid leaVe for FMLA leave,
                                                                                         wtriL tating ftrfi-A leave. in ordér to
                                                                                         employees ñuSt comply with the employer's normal paid leave policies'
Military Leave Entitlem€nts
Eligible ernployees with  a spoúse; sol, daughter, or parent on active duty or
calito activè duty status in the National Guard or Reserves in support ofa               Employee Responsibilities
contingency operation may use their l2-week leave entitlement to address                 Emf,loyees must prõvide 30 days advance notice ofthe need to take FMLA
certain qualifiing exigencies, Qualiffing exigencies may include attending               leave when the need is fo¡esèeable. When 30 days notice is not possible, the
certain military events, arranging for alternative childcare, addressing certain         unployee must provide notice as soon as þracticable and generally must
financial and legal arrangements, attending certain counseiing sessions, and             comply with an employer's normal catl-in procedures.
attending post-deployment reintegration briefings.
                                                                                         Employees mustprovide sufficient infonnation for the employer io
FMLA also includes a special leave entitlement that permits eligible                     detôrmine if the lãave may qualiff for FMLA protectíon and the anticipated
employees to take up to 26 weeks oflsave to cale fo¡ a covered                           timing and duration of the leave. Snfficient information may inciude that the
servicómember during a single l2-month period' A covered servicemember                   emplãyee is unable to perfor'm job functions, the family member is unable to
is a cur¡ent member of the Anned Foices, including a member of the                       p"tiot- Auiry uttivities, the need for hospitalization or continuing treatment
National Guard or Resèrves, who has a se¡ious iíjury or illness incuned in               ùy a health cãre provider, or ci¡cumstanies supporting the need for military
the line of duty on actíve duty that may render the servicemember medically              fãmily leave. Employees also must inform the employer if the requested
unfit to perform his or he¡ duties for which the servicemember is undergoing             leave is for a re¿¡son fo¡ which FMLA was proriously taken or certified'
medicaftreatment, recuperation, or tlierapy; or is in ouþatient status; or is on         Employees also may be requite:red to provide a certification and periodic
the tempórary disability retired list.                                                   rec;rtificatioil supportilg the need for leave'

Benefits and Protections                                                                 Employer ResPonsibilities
During FMLA leave, the empioyer must maintain the employee's health                      Covåred employeii must inforin employees requesting leave whether they
coverage under any "group health plan" on the same terms as if the emplope               are eligibie ùndir FMLA. If they are, the notice must specif any additional
had continued to work. Upon retum from FMLA leave, most employees                        informlation required as well as the employees' rights and responsibilities. If
must be restored to their original or equivalent positions with equivalent pay,          they are not eligible, the employer must p¡ovide a ¡eason for the ineligibility
bene{its, and other employment terms'
                                                                                         Covered employers must inform employees if leave will be designated as
Use of FMLA leave can¡ot result in the loss of any employment benefit that               FMla-protected and the amount of leave counted against the employee's
accrued prior to the start ofan employee's leave'                                        leave entitlement. If the employer determines that the leave is not FMLA-
                                                                                         protected, the employer must notifl the employee.
    EIi   gibility   Requireme nts
    Empìoyees are eligible ifthey have worked for a covered-employer for at              Unlawful Àcts bY EmPloYers
    leasi one year, for 1,250 hours over the previous 12 months, and ifat least 50       FMLA makes it unláwful for any employer to:
    employees are employed by the employer within 75 miles.
                                                                                          ,    Interfere with, restrain, or deny the exe¡cise of any right provided
                                                                                               under FMLA;
                                                                                          .    Discharge or discriminate against any person foropposing any practice
    Definition of Serious Health Condition
                                                                                               made unlawful by FMLA or for involvement in any proceeding under
    A se¡ious health condition ia an illness,. injury, impairment, or physical or
                                                                                               or relating to FMLA.
    mental condition that involves either an ovemight stay iir a medical care
    facilify, or continuing treatment by a health care provider for a condition that
    either prevents the employee from perforrning the functions ofthe                     Enforceme nt
                                                                                          An employee may file a complaint with the U.S. Depafiment of     L"abor   or
    employee's job, or prevents the qualified family member from participating
    in school or other daily activities.                                                  may bring a private lawsuit against an employer


    Subject to certain conditions, the continuing treatment requireinent may be           FMLA does not affect any Federal or State law prohibiting discrimination'
    meiby    a period of incapaci-ry of more than 3 consecutive caiendar days             or supersede any State or local law or.collective bai'gaining agteement
    combined with at least two-visits to a health care provider or one visit and a        which provides greater family or medical ieave rights'
    regimen of continuing treatment, o¡ incapacity due tq preglancy' or
    inãapacity due to a chronic condition. Other conditions may meet the                  FMLA section l0g (29 U'S.C. $ 2619) requirts FMLA covered
    definition of continuing treatment'                                                   employers to post the text of this notice. Regrlations 29
                                                                                          C.f.R. $ S25.300(a) may requirc additional disclosurcs'




    I have received a copy ofthis policy and have been given the opporlunity to read it and ask any relevant
                                                                                                             cluestions.




                                                                                                                     õò
    S
                                                                                                       Date
                                               ,ÄHlk";iåj.ifåiitrtr',åîiiåR#rå
                                                                Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 2 of 8
Bâsic Lcave E¡rtitlemeÍt
FMLA re-quires covered employe¡s to provide up to l2 weeks ofunpaid,job-
                                                                                                                                                                                                                                                /Yì5*Ò
Protected leave to eligible employees for ihe followiug reasons:
       For incapacity due to prcgoancy, prenatal medical carc or chitd birth;
 ¡


                                                                                                                                                                                             M
       To câre for the employee's child after birth, or placement for adoption or foster care;
 '     To care for the employee's spouse, son or daughter, or paent, who has a serious heaith condition; or
 '     For a se¡ious health condition that makes the employee unabre to perfom the employee'sjob.




                                                                                                                                                                                             M
Military Leave Ent¡t¡emetrts
Eligible enrployees with a spouse, son, daughter, or puent on active duty or call to active duty status in tbe National Guud or
                                                                                                                                 Reserves in
support ofa cootingency oPeEtion may use their l2-week leave entitlement to address certain qualifying exigencies.
may include {tteuding certain militôry events, amnging for altemative childcare, addressing certain rtnircial and
                                                                                                                        eualifying exigencies
                                                                                                                     legai anong"i."ntã,
atteuding ceíai¡ì çounseliog sessions, aud attending post-deployment reiutegration briefingi.
FMLA also inchdes a special l€¿ve entitlemeut that pemits etigible employees to take up to 26 weeks ofleave to ca¡e
se,rvieemembe¡ du¡ing a single l2rnonth period. A covered serviceme¡nbei is a cuneut åember ofthe
                                                                                                                      for a cove¡ed                                                        "MOREFOR YOURDO[I.AR"
                                                                                                      Amed Forces, including a member
of the Natioual Guard or Rcsewes, who has a serious injury o¡ illness incuned in tl¡e line ofduty on actire
                                                                                                            duty thai may renãer the
servicenenbe¡ nìedically unfit to perfom hís or her duties for which the seryicemcurber is underloing
                                                                                                      medical treatmeni recupention, or


                                                                                                                                                         Demoulas Super Markets, Imc.
thcmpyj or is in outpatient status; or is otr the temporary disabitity retted list.
Benelits aud Protections
During FMLA leave' the e[rployer musl maintain the employee's health coverage under any "group health plan"
the employec had colrtinued to work. Upon retum from FMLA lave, most e.ploy"", ,ouri
                                                                                                              on the sarne tenns as              if
                                                                                        bã ,esiored to their original or equivalent
positior:s with cquivalent pay, benefits, ild other employlrenr tenns.
 LÌse   ofFMLA      leave camot rcsult in the loss ofauy employment benefit that accrued prior to the stad ofan employee,s
                                                                                                                           leave.
Eligitrility Requirements
Employees are eligibte ifthey have worked for       a covered employ€r for at leasr one year, for 1,250 hours over the previous   l2   mouths,
                                                                                                                                                           c       Rules For Security Awareness
and     ifat   least 50 employees are employed by the employer within 75 miles.
Definition of Serious Heålth Conditiotr
A scrious health condition is an illûess, injury, impaimeut, or physical or mental condition tlìat involves eithe¡ an
                                                                                                                      ovemight stay in a
rnedìcal care facility, or continuing heatment by a health care pwider for a condition
                                                                                        that eithe;;r"u"oì. üi"             ñom pérfonning
the ftLnctions of the employee's job, or preverìts the qualificd family member frorn parricipating '
    Subject to certain conditions, the continui¡g trcâtment requiremenr may be met by a period
                                                                                                     ir r"üàoio. ".ptoy"e
                                                                                                                  o4,", ¿aily activities.
                                                                                                   of insapacity ofmore thau 3 corseqtive
                                                                                                                                                           o       Rules Against Sexual
  calendar days combined with at leæt two visits to a health care provider or
                                                                              one visit and- a regimen ofcontinuirg treatrnent, or incapæity
        due to prcgnancy, o¡ incapacity due to a cluonic condition-. other conditious rnay rneetïe
                                                                                                      definition ofcontinuing treatment.
Use of Leave
An employee does not lee to use t¡ris leave eutitlement in one block. Leave can be taken
when medically necessary. Employees must u¡ake reasonable efforts to
                                                                                            intemrittently or on a reduced le¿ve schedule
                                                                          schedule leave for plmned me¿i""ii."otn
                                                                                                                                                                   H:arussment
                                                                                                                           ,o    not to ünduly
disrupt the employcr's oPerations. Leave due to qualirying exigencies rnay also
                                                                                   be takcn on an intenìittent bæis. "nt      "s
Substitution of Paid L€âvc for Utrp¡id Leave
Employees may choose or employers may,require use ofaccrued paid leave while takiag
                                                                                    FMLA leave. In ordcr to use paid leave for
FMLA leave, enrployees must comply with tbe employer,s nomaì'paid leave policies.
Employec Respoùsibilit¡es
Employecs must provide 30 days aclvance notice ofthe need to take FMLA leave wlìen
                                                                                            -                                                             o        Employee Rights and
                                                                                       the need is foreseeable. when 30 days notice is not
possible, the omploy€e must provide notice as soon as practicable and generally
procedures.
                                                                                must conply ryith ari"Àp[y"r,s

Eutployees must provide suffìcient infomation for the enployer to detemine if the
                                                                                                                      norrut catt-i'

                                                                                       leave rnay qualify fo¡ FMLA prctection and the
                                                                                                                                                                   Responsibilities IJnder the
¡¡rtic¡Pated tining and duration of tlìe.leave. suffisient iqfàr;atio! may include

circumslances stpporting the need for.military family leave. Enrployees atso must
¡eason-for which FMLA was previously taken or certified. EmpioyLes also
                                                                                   th"t tlr" ;;íoy';;ir'unãLÈ'to perø-r¡ou functions, the
family member is uuable to perfom daily actiyities_, the need for hospiíalizqtion or continuirig
                                                                                                   ireatmeniùf a ire"tttr care provider, or
                                                                                     inøm the"eÀptoylì iiín" .uqu"r,"o t"ove is for a
                                                                               may be required to pioví¿" *rtia"àtioo           periodic
                                                                                                                                                                   FamiIy and Medical Leave Act
receftificatjon supporting the need for leave.                                                             "                "nd
Employer Responsibilities
Covered employere must inform employ€es requesting leaye whether they ate cligible
                                                                                          under FMLA. lfth€y are, uìe notice nrust speci!
any additional infomation requircd as well as the ernployees' rights and iesponsi-bilities.
                                                                                            If rhey ae ¡ror eìi;ible, the          n*ifrãuia"
a reason for the ineligibility                                                                                            ".ptoy"r
Covercd employers must infonn employees ifleave will be designated as FMlA-protected
employee's leave entitlement. Iftheìrnployer determines that th-e leave is nor
                                                                                           and the amount of leave counted agaiost dre                Signatu                                                                     Date              1   E
                                                                               Fuia-p.ot..t"ã, trc .*pìoy", *u., no,ifo the employee.                                                                                           of this document,
Un¡awful Acts by Employers                                                                                                                                                    and have been g¡ven the        to ask any relevan¡ quesfions.
FMLA makes jt rurlawful for a¡y employer to:
.         Interferc with, restrain, or deny the exercise ofany right provided under FI\4LA;
'         Discharge or discrirninate agairot any penon for opposing any pracrice made unlawfr.rl by FMLA o¡
                                                                                                            for involvement       i¡   aay            HIRING MANAGER: All newly hired associates are to receive this document at the time of hir-ing.
          proceeding under ot relarirg to FMLA.

EnfoÌcement
An enployee nuy file a conìplaint with the U.S. Department ofLabor or may bring a private lawsuit against
                                                                                                              au employer.
FMLA does lot affect any Federal o¡ state law prohibiting discrinrination, or supersede any State or local law
                                                                                                               or collective bargaini¡g               ISSUED   -   O1/01/IO                             036-3-\7 -6\776
agreemeùt which p¡ovides greater family or medical leave rights.
                                                                                                                                                                                                        JENNIFER  L TAPSCOÏT
lU?    :t1"1 109 (29 U.S'c. $ 2619)
C.F.R. g 825.300(a) may require
                                            reqrires F MLA covêred employers to post the text of this notice. Regularious 29
                                                                                                                                                                                                        65 rorunn sr
                                       additionat disclosures,
                                                                                                                                                                                                        R0CHESTER NH 03867
 Bas¡c Lcaye.Entitlen¡ent
                                              .iw.k.'i"J.üîTiitr^ffiÌåîiiåf.f få
                                                                Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 3 of 8
 FMLA requires covered employers to provide up to l2 weeks ofunpaid, job-
 Protected lcave to eligible eurployees lor tlre foliowing reasons:
 .      Fo¡ incapacity due tó pregnancy, p¡enata¡ medical care or child birth;
 '      To carc for tlìe employee's cbild after birth, or pracement for adoption or fosrer care;
 '      To ca¡e for the employee's spouse, son or daugirter, or parent, wrio has a serious
                                                                                            hearth condition; or
 '      Fo¡ a serious health condition tlrat         the employee unable to perform the emproyee's job.
                                             'rake
Military Leave Entitloments
Eligible employees with a spouse, son, daughter, or parent on active duty or call to active duty
supPo¡t ofâ contitlgency operatioo may use thei¡ I2-week leave entitlement to address

îttending c€úain counseling sessions, and attetding post-deploymeut reiutegration briefingl
 FMLA also i¡cludss  a 5pecial leave eutitlenìent that pernìits eligible eurployees to take up to
seryicer¡eml¡er during a single l2-month period. A covered sÑicemem6er' is a currerin
                                                                                                   status in the National Cuard o¡ Reserves in
                                                                                          certain qualirying exigetrcies. eûalifying exigeûcies
may include attending cenain military events, amangilg for alternãtive childcare, addressiug
                                                                                                 cenain i.oî"iur una r"gut onangelnents,


                                                                                                  26 weeks        of leave to ca¡e for a covered
                                                                                                        b", of t¡" aimed Forces, including a
                                                                                                                                                                                         M
member ofthe National cuard or Reseryes, wl¡o has a serious injury or illness                        "n
                                                                                        incured in tlre tine oiãuty oû active duty that nay
render the seryicenember medically unfit to perform his or her cluties for whicb the seryicemeulber
                                                                                                             i, ,nJagoing m"ai"al heahrìcnt,

                                                                                                                                                         f)emoulas Super Markets, Inc.
fecupefation, or tlìerapy; or is in outpatieut status; or is o0 the teDlporary disability
                                                                                          retired list.
Ilerelits and Protections
During FMLA leave, tlìg employer must maitrtain the employee's health coverage under any "group
                                                                                                              health plâu', on th€ sane tenns as if
tlle e¡nployee had continued to work upon retum frour ÈMLA leave, most e,nployee"
                                                                                                 nustie råstored tå ¡reir original or equivalent
¡rositions with equivalelìt pay, benefits, ¿nd otlìer employment temìs.
use ofFMLA leave cannot result in the loss ofany employnrent benent that accrued prior to the start
                                                                                                     ofan ernployee,s leave.
Eligilrility Requircmdnts
Employees are eligible ifthey have worked for a covered employer for at least
and ifat least 50 employees     are employed by the employer
Definition of Serious Health Condition
                                                                *ìthin   75
                                                                              one year, l'or 1,250 lrours ove¡ the previous 12 mo.ths.
                                                                              *il"s.
                                                                                                                                                          o      Rules For Security Awareness
A serious health coudition is an illness, injury impaiment, or physical or mental coudition
                                                                                                 that involves either an overlight stay in a
mcdical care facility, or continuilg t.eatnreut by ihealth care
                                                                irovid"r for a. colaition ttrat eittrer pr"r",*" tiì
thefunctionsofthe employee'sjob,orprevensthequalifieáfamilynemberfromparticipatingi                                     proy"e fronr perfomring
                                                                                                                     "n

     calendu days conbined with at least two visits to a health óare provider cr
                                                                                 one visit aná
                                                                                                          iir"booro.ot¡r".¿ailyactivities.
      subjecttocertainconditions tbecontiuuingtrratmentrequir€mentmaybe raetbyaperiodofincapacityofmoret¡an3consecutive
                                                                                 a regi¡nen ofcontiuuing tretment, or incãpacity
         due to pregnaûcy, or incapacity du€ to a chronic condition. otlrer conditions
                                                                                                                                                          O
                                                                                                                                                                 Rules Against Sexual
                                                                                          may    *""i h"   d"nni,ioi of continuing treatnent.
Use     ofLeaye
An emplòyee does not need to use this leavc entitlenent in one block. Leave
                                                                              can be tak€n intennittently or on a reduced leave scheduls
whenmedicallynecessary' Employeesnrustmakercæonableeffortstoscheduleleaveforpranneclrneãi"álì,=ntn"otroornottounduly
                                                                                                                                                                 Harassment
disrupt the employer's operutions. Leave due to qualifoing exigencies
                                                                       nay a¡so be taken on an intemrittent           basis.
Sut stitutiotr of Paid Leâve for Unpaid Leave
Empioyees may choose or employeÀ nay_require use of accruetl paicl
                                                                   leave while taking FMLA leave. ln order to use paid leave for
FMLA leâve, enployecs must comp¡y with rhe employer.s norrnaì paid leave
Employee Responsibilities
Enployees nrust provide 30 days advance notice of the need to take FMLA
                                                                             policics.                                                                    o      Employee Rights and
                                                                          leave when the need is foreseeable. when 30 days notice is not


                                                                                                                                                                 Responsibilities under the
possibie, the employee must provide notice as soon as pmcticable and generally
                                                                               must comply with an emfùyers normal call-in
procedures.

Employees must providè suffìcient infomation for the employer to detemdne
                                                                                 ilthe leave may qualify for FMLA prctection ând the
anticipatcd timittg and duration of the. leave. sufficient infàrmation may include
                                                                                                ;;ío;;;;;nãLt"
                                                                                                                                                                 FamiIy and Medical Leave Act
                                                                                    th"t tt                    io p".n",-;or, ñurcrious. tlre
famìly meurber is unable to perfonn daily activities,_ the need for hospiíaliation          "
                                                                                    or continuiåg ireat-"ntïv rr""rtr, cure provider, or
circumstances supPorting the need for.military farnily leave. Ernployees
                                                                           also mu" miå"üìit"""ììrpùy"i'iiíträ" ,=qu"r,"o teave is tbr a
rcasou for whiclt FMLA was previously taken or certified. Empioyees also
                                                                               may be rcquite=red tå piouià" ã ."rt¡¡"ution a'd periodic
recefii{ication suppoÉing thc need for leave.
Employer Responsibilities
covcreci erlployers rnust infom employees requesting leave whether they
                                                                           arc eligible uuder FMLA. Ifthey are, the notice must specify
any additional infonnation required as wetl as ihe emfloyees' rights and respousibilities.
                                                                                           lfthey are not eligibte, flìe e¡rployer must prcvide
a reason for the ineligibility

covcred mployers must infoml employees ifleavc wilt be designated as FMl-A-protected
                                                                                              and the amourt ofleave couuted agairst the
employee's leave entitlement. lf the employer deter¡¡rines that tlie leave is not FMlA-protected,
                                                                                                   the employer ¡ìr¡st norily the enrployee.
                                                                                                                                                      Signature
                                                                                                                                                                                                        and
                                                                                                                                                                                                                              Date
                                                                                                                                                                                                                     a copy of th¡s document,
                                                                                                                                                                                                                                                tj
Unlawl'ul Acts by Employers                                                                                                                                                           given the          to ask any relevanf g¿lesflons.
FMLA makes it unlawful for ary employer to:
'     Interferc witlì, restrâin, or deny the exercise ofany right provicled uncler FMLA;
'     Discharge or discrirninate against auy person for oppõsing any pmctice made unlawtìrl
                                                                                                 by FMLA or fo¡ iuvolvenrent irì aDy                  HIRING MAN              newly hi'ed associates
      procecding under or relating to FMLA.                                                                                                                                                            aLe   to receive this docurnent at the tirne of rrir-i^g.
Enforcemcut
Au employee may file a complaint with the U.S. Depaúment ofLabor or nray bring           a   private lawsuit against an er¡ployer.
FMLA does ¡lot affect any Federal or state law prohibiting discrinrination, or supersede any State or local lâw
agrcenrent whiclr prcvides greater family or nredical lcave riglrts.
                                                                                                                or collective bargaining              REISSUED   - AI/OI/II       o36-3-b7        {áETtÇ-\ù\s
FMLA section 109 (29 U.s.C. $ 2619) requires FMLA covered cmployrrs to post the text of this
                                                                                             notice. Regulations 29
                                                                                                                                                                                          L TAPScoTT
                                                                                                                                                                                 ¡Ér,il,¡rFER
                                                                                                                                                                                 65 T0NKA sr
C.F.R- $ 825.300(a) may require additio¡al discÌosurcs.


                                                                                                                                                                                 R0CHESTËR NH 03867
                                                 Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 4 of 8
                                                                                                                 å,{isñretrBæs¿wl
                                          Below, is some of the important safety information to assist with protecting all Demoulas Super Markets, Inc. (DSM, lnc.) associates.
                                    Please read each box and initial where indicated that    understand this information and have been given the               to ask
                                    Powered                                                      Compactor/Bailer Use                                 Blood Borne
                    .I     understand that the only person allowed to use Powered                 .I    understand the only person allov/ed to use compaclors or              .   I understand the only person allowed to clean up þlood in a
                         lndustrial Equìpment ¡s an authorized, trâined, and certified                baileß is a tra¡ned and authonzed associate age 18 or older.                DSM lnc. facility is an author¡zed member of Management
                         associate age 18 or older.                                               .   I undentand ¡f I am under lhe age of 18, that I wjll not use a              who is trained and certllTed in cleaning up blood.
                    .    I   understand that     I   wi¡l not utilize powered    lndusûiâl            compaclor or bailer, includ¡ng placing items into lhe compaÕtor         .   I undersland if I am not authodzed lo clean up blood in a DSM
                         Equipment unless I am '18 years of age or older and I am                     chute or bailer opening.                                                    lnc. fac¡l¡ty lhat I will not clean up blood.
                        authorized, tra¡ned, and cerlified lo do so.                              .I    understand associates are not permitted to perform any                .   I understand I am requked to notiry a manager ¡n the instance
                    .I    understand associates are not perm¡tted        to   perform any             repairwork on a compaclor or bai¡er, or climb inlo a compactor              of a blood spill or blood clean up situation and I will keep the
                        repak work on Powered Indushial Equipment.                                    or bailer.                                                                  areâ blocked off to prevenl exposure to olhers (without coming
                    .   I understand ¡f I attempt to use Powered lndustr¡al Equ¡pment             .   I undeßtand if I attempt to use a compactor or bai¡er without               into contact wilh blood rnyself) unti¡ the authorized member of
                        without be¡ng authorized, trained, and certified to do so, that I             being trained and authorized, lhat I will be subject to sêrious             the management staffanives to clean it.
                        will be subject to serious disciplinary action up to and including            disciplinary action   up   lo    and   includ¡ng teminat¡on of          .   I undersland if I attempt to clean up blood thât I will be subject
                        terminaüon of employment.                                                     employment.                                                                 to serÌous disciplinary action up to and including termination of
                                                                                                                                                                                  employment.



                 Åtr
            -Kã"i.rtê             lriltirt.l'                                                                                                          lnitials
                                                                                                                                                                                       Lu:r-
                                                                                                                                                                                           Associate lnitials                             lnitials

                                           Fall Protection Training                                                                     Tag out                                                           Evacuation Procedure
            .I          understand to help pr-.vent a slip, trip, or fall situation from      .   I understand Lock Out/Tag out (LOIo) is defined as specific             . I understand  if a DSM ¡nc. facility must be evacuated for any
                    occurring   I will remain observânt and aware of my work                      prâctices and procêdures to saleguard âssociates from                       reason all associates are required to immediately exit the
                    surroundings and floo¡-surface conditions at all times.                       unexpected start up of mach¡nery or equipmenl dúring                        building in a calm and orderly manner.
            .       I
                   understand lhere are c€rta¡n âreas within lhe facility                         ma¡ntenance {cleaning or repak).                                        .   I  understand during lhe evacuation of the building, all
                 deslgnated "Authorized Personnel only", and I will not b€                   .I     understand the only person allowed to perfom LOTO on                      associates are to congregate at lhe predetermined meoting
                 permitted         to      access these areas without      management             equipment is a ka¡ned and authorized assoc¡ate.                             place where the Peßon ln Charge of my department w¡ll
                 permission and location specific hazard tra¡ning.                           .    I understand if ¡ am a trained and authorized associate to                  account lor all persons working in the department at that time
            .    I understand              if
                                    my job assignmenl requhes me to use                           perform LOTO, that I will follow the rules that are specifrc to the         and wi¡l repol atlendance to lhe Person ln Charge of the
                authorized equipment (step stools, lâdders, stajrs, or l¡fts) to                  equipment that I have locked out/tagged out.                                facility.
                reach a height to perfom myjob assignment, I will be trajned ¡n              . I understand I w¡ll not   attempt to remove a LoTO lock or tag             .   I understand i will wa¡t for the Person ln Charge of the iacil¡ty to
                the use of this equipment pdo¡ to using it, and I w¡lt only use                   that has been secured by an authorized associale.                           issue furlher ¡nformation pr¡or to re-entering ttre facility or being
                equ¡pment designated for myjob assignment.                                   . I undeßtand associates of DSM lnc. are not authoized       to                  dismissed from the premises.
            .   I understand I will not stand on unaulhor¡zed height access                       perform repahs on any powered equipment unless authorized               .   I undeßtand the emergency evacuation meet¡ng place is
                equipment (i.e. m¡lk crates, cariages, case sills, elc.)                          to do so.                                                                   localed at:
            .   I understand I will not throw product or supplies up or down to              . I understand if       I
                                                                                                                   attempt to perform LOTO procedures on
                another assoc¡ate at any time.                                                   equipment without being trained and authorized, that I will be
                                                                                                 subject to serious disciplinary aclion      to and jncluding

                        Jt(                                                                      term¡nation of

                                                                                                                                                                                  &;(
                                                                                                                                                                                    NÉsõciate lnitials

                                      Chemical                                                                              Safety Data Sheets                                             Personal Protective
        .       I       understand that lhere are chemicals utilized for   rout¡ne           .    I understand  that lVlaterial Safety Data Sheets (MSDS) contain         .   I understand that certain job assignments w¡ll require the use
                cleaníng ¡n the workplace.                                                        pertinent information on all author¡zed chemicals used in the               of Personal Protect¡ve Equipment (gloves, protective eye-
        .       I understand I will be provided with a list of cleaning chemicals                 workplace, including hazard identification, first aid measures,             ware, face shield, aprons, foot coverìngs, guards on
                that I am authorized lo use in the routine performance of my                     and personal protective equipment if required.                               machinery, earplugs, safety vests, etc.), and that if my job
            job.                                                                             .I    undersland and hâve been ¡nformed that l\¡aterial Safety                   âss¡gnment requkes Personal Protective Equipment, I will be
        .       I understand that prior to using these chemicals I ,,vill be trained             Data Sheets are available for review at any time and are                     trained in ¡ts proper use prior to using it.
                ¡n the¡r proper use.                                                             posted by the Employee lnfomation Bullet¡n Board located ¡n             .I     understand if ¡ âttempt to perform a          job assignment that
        .I          understand lhat I will not use any chemicål that I am not                    the Lunch Room.                                                              requires Personal Prcteclive Equipment without us¡ng the
            authorized to use.                                                               . I und€rsland I w¡ll be                 in how to read chemical botfle
        .    I undersland ¡f my job assignment changes, requiring me to
                                                                                                                            tra¡ned                                           Personal Protective Equipment speciñed                for
                                                                                                                                                                                                                                     the job
                                                                                                 labels and MSDS.                                                             assignment, that I am subject to ser¡ous discipljnary act¡on up
            use other chemicals, I w¡ll receive hainjng in their pmper use                                                                                                    to and ¡ncluding terminat¡on of employment.
            prior to us¡ng them,
        .   I understand I wlll receive a copy of he DSM lnc. Chemical
            Training for my posit¡on, and be g¡ven the opportunity to read it




     -###.-
            and ask anv relevant ouestions.

                                                                                                                                        1>                                          ,i¡
                                                                                                                                                                                  Associate lnitials
 I understand Demoulas Super Markets, lnc. has a comprehensive Health & Safety Program, which is available for my review by asking lhe manager
                                                                                                                                               of the facilily.
 I understand failure to comply w¡lh these safety programs will result in disciplinary action up to and including termination of employment.
 Please sign below to Ìndicate you have read each box, understand the safety information, and you have been given the opportunity to ask any questions.

 Print Associate's Name:                                                                                                                                                           Badge

Associate's Signaturel                                                                                                                                                                                     7
Manager's Signature:

                               Family and Medical Leave                                                             Secu                                                                        Against Sexual Harassment
    Ihave received a copy of the US Wage and Hour Divisjon                                                                                                               have received    c0py of the Demoulas Super l\4arkels, lnc.
    Employee Rights and Responsibllities under the Family and                                                                                                           Rules Against Sexual Harassment, and hâve been grven the
    Medical Leave Act Fact Sheet, and have been given the                                                                                                               opportunity to read and ask any
    opportunity to read it and ask any


                                lnltials


Please sign below to ind¡cate you have received a copy ol each ofthese documents, understand the information, and you have been given the opportunity
                                                                                                                                                      to ask any quest¡ons.

Print Associate's Name:                                                                                                                                                           Badge                        71b
Associate's                                                                                                                                                                                                 '7   l1/
Manager's Signature:                                                                                                                                                                                            7
                                  Safety              ram and Documents Checklist                                                                                                              DECEMBER 201               1
               ;
  Bâsic Leaye Êntiflenrcnt
                                                                Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 5 of 8
                                                ,i^ËËkq.,ffä,',üä"ffiåîiiåitÄ'få
  FMLA requires cove¡ed employers ta provide up ro t2 weeks of unpakl, job-
  Protecrcd leave ro eligibie employees for rhe foliorving reasoos:
  .      For incapac¡ty due to p¡rgnatrcy, prenatal medical cue
                                                                   orchild birtlì;
  '      To care for tlre employee,s clrild afler birth, or placement
                                                                      for adoptiot or lbster care;
  '      To ca¡c for the employee's spou.e, son or daugirter, or parent,
                                                                           wlio has a seúous heaith conditio¡r; or
  '      For a serious rrealth concrition that makes the eìrployee uuabiå
                                                                           to perforur tt e
                                                                                                                -'
  Militar)  Leavc Entifl c¡nents                                                             "*proy.";r¡ot,.--""'



                                                                                                                                                                                               ffi
  Eligible enl¡:loyees with â spouse, son, daughter, or parent or active duty
                                                                                or call to active dury statr¡s i, t¡re Natioral cuil.d or Resepes in
  supPort of a conti'lgency oPeration may r¡se thei¡ I 2-week leave e¡titleme¡t
                                                                                   to addrcss cerrain qualirying                 gualifying exigencies
  rnay ìnclude ¿lttendi¡8 ce¡üin military events, arrarging for                                                      "xlg.nci"".
                                                                 altefiarive childctre. acldressing certaiu
                                                                                                     -----"' írraîcil
  attending certaitr counseling sessions, anct attendi'g-poit-deployrnent
                                                                            reintegration brieiin!i.
                                                                                                              ""-"-'     ana tegat uangemenß,

  FMLA also includes a sPecial leave enritlemetrt tlut permiß eligible
                                                                            employees to tâke trp ro 26 weeks of leave to cue for a covercd
  servicenreml¡er during a single l2-month period. A
                                                                  s"rii""ro"^ber is a current meu¡uer or tire e¡.red ¡orces, including a member
  of tlle National cuard or Reserves, who hãs a serious"ìu.."d
                                                           injury or ill.ess incunecl in tire li'e of dLrry on acrive duty rhar ¡nay
  servicemember medically unfit to petform his or her cluiies fbr rvhich                                                             render rhe
                                                                              the servicenrember is undÉrloing-,o"ai"or reâtme¡lt, recupention,
  therapy; or is in outpatient status; or is on tlË rempomry                                                                                    or

                                                                                                                                                                Ðemoulas Super Markets, fnc"
                                                              disability retirecl lisr.
  Bcncfïts flnd Protections
  Du¡ing FMLA leave, the ernployer.must maiütain the enrp¡oyee's
                                                                    health coverage u[der any .,group health pla',,on the same renus
  the enployee had continued to wor*. Upon return
                                                       frcm ËMi.A 1""u",*r,
                                                                                                                                        as            if
                                                                                 ployees ,nust bã resiored to their origin¿l or eqùivalent
  po.sitions with equivalent pay, benefits, m<l other                         "n
                                                      employment tems,
  use ol'FMLA leave cannot resùlt iu the Ioss ofany employmeil
                                                                            beuelìt that accrued prior to the sraft ofan elnployee,s leave.
 Eligibility Requircm€¡rts
 Employees zue eligible if they have wo'ked for a coveted
 ¡f ¡t least 50 employees are employecl by tt
                                                " "nrptoy"r
                                                                   employer for at ieasr one year, foÌ I 250 hou$ over the
                                                               ,"itt i,i Zí nii.".
                                                                                                                                 previors I 2 molths, a'¿         e Rules              For Security Awareness
 Detinition of Seriou Health Condition
 A se(ious health coltdition is an illness, injury. inpai¡r¡ent,
                                                                     or physical or mentîl condition that involves eirher arr oveüight
 medical carc lac¡lity' or conlinuing trcatn*ni lry o                                                                                       sray in a
                                                         h"oltlr         pr*i,r"ir- n                                          pruy." tiom perfoming
                                                      the qualified iamily Àeurber"o"dtiilir;;id*;iË;"ìrtJirr.
 tlre fuDctioDs of the employee's job, or prevents                "or"                                                     "n daily
                                                                                         from pa.ti"ip"turg-i,î ,"rr*i oi ottrer       activities.
      subjecttocertainconditio¡s'thecontinuingtreatnentrequirementnaybe
    cfllendar days coübitred with al ieast two viits
           dqe to pt€gnâncy' or incapâcity due to a
                                                       to a treatu å";;;;ìì;"r or on"
                                                                                            metbyaperiodofincapacityofmorethan3consecutive
                                                                                             "isit
                                                                                                   ani a regimen oiiàüti,ruing t       o"nt, or incapaciry
                                                                                                                                                                  o Rules              Against Sexual
                                                                             õihJr conctitions   may ,r*,ilr" ¿iti"iiián ofconrinùing
                                                                                                                                   "ot
 Use of Lcaíe
                                                     "¡roni" "on¿ltionl                                                                   h€atment.

 An enlPloyee does ¡lot iìeed to use tllis leave entitlement
 whcn rnedically necassary'- EmPloyees must
                                                             in one block. Leave can be taken inteflnittently or on a ¡educed
                                                 make reasonable eftbrts to schedure 1""u" ru, prann"ä
 drsruPttheemployet'soperatio¡ìs. Leaveduetoqualifyingexigenciesmayafsobetakenoranintermittentbasis.
                                                                                                                              leave schedule
                                                                                                         ,ììiáiior'*u",run, ,o rìot to unduly
                                                                                                                                                                        Harassment
                                                                                                                                       "s
 Substitution of paid L€âye tor Unpaid Leave
 EnlPioyeesmavchooseoretnoloversmay.requireuseofaccruedpaidleavewhiletaldngFMLAleave.
 FMLA leave, employe.s,usi"omply *ith the employer,s                                  Inordertousepaidleavefor
                                                     norrnal paid

                                                                                                                                                                        Employee Rights and
                                                                                  teave   policies.
 Ernployee Responsibiliti6
 EnlPioyees must Pfovide 30 days advalce notice
                                                                                                                                                                  @
                                                    ofthe need to take F'MLA leave when the neecl is fb¡eseeable,
                          must provide noti"" ot toon o, po",ì"obËìlã'g"n".utty,nurt                              when 30 days notice is not
                 "*olotce                                                                     with an ernployer's nomral cau-in

                                                                                                                                                                        Responsibilities tlnder the
 fi"tiloo'i;Jll"                                                                                  "onrply
Employees uìust provide sullicient infomration
                                                           employer to deteruine if the leave may quality
anticiPated timing and duration of tlìe leau".    -for.the                                                   tbr FMLA protection and rhe
                                               suni"i"nt
farnily urenber is unable to pedorm doity o"t*itim.itr"
                                                           i,'ìåãoììoi     ,ìll
                                                                           in"rua" trot ,rr"                       to p"rtorn¡ou functious, rhe
                                                            i                                         ";;i;;;ì;'.,;iure
                                                                                                                                                                        Family and Medical Leave Act
                                                                                    o,                         ñy a neattl cae pro"i<.ret, or
c¡rcur¡slances suPPorting the need tbr.nil¡tary
                                                 family leave."J'räroffirir",ion       "on,inui,lgì'r""r*"nr
                                                                 Employles also mu.ir"iår*ìitJ.*ïrri"iìr"írrå       ,.qu"r,"o ,."ve is for a
                                                        ""iiri"d ¡i'pi"vá"' "r." *"v dG;ll;:;Jìã;'"¡Ï" Ï "".tiri"^tion ",r<1 periodic
                                                   o'
ä::,'l,rtll.ìlillu|i|îJï;: i::ä?;:iijî:Í
Employu Re¡ronsibilitic
covelEd enPloyers ntust infonn employees rcquesti[g
                                                           leave whether they are eligible under FMLA. lf tlìey
                                                                                                                   are, flrc notice Inust specify
                                       as well    ihe emftovees' ,igh,r oià*rponrii,ilities. rrtirey
:T.|,[|i:Ïllljìl""Ti¿tti.*qu¡¡ed               "s                                                    are notìr-i!iur", u,e             musr provide
                                                                                                                             "nrproyer
covered employers must inform employees if leave wi-ü
                                                             be designar€d æ FMlA-protected ând the anount
                                                                                                                  ofle¿ve counted atainst the
employee's leâve entitlem€nt' If theimployer dete.ti,t",
                                                              ,rrut i¡î l"o""ls not FMLA-prctæted, tlìe
                                                                                                         employer must notity the employee.
                                                                                                                                                             Signature:                                                          Date: 5
Unln*ful Acfs by Ernployers                                                                                                                                                                                    received a copy of this document,
FMLA makes it unlarvful fbr any employer to:                                                                                                                                                     opportun¡ty   ask any relevant quest¡ons.
'      Inrerfere with, ¡estrain, or deny the exercise of any
                                                              right provicled uncler FMLA;
'      Discharge or discdmirate against         p"reon fo, áppãsing onv pr*ti"" *ade unlarvful by FMLA
                                                                                                             or for i¡volve¡ue¡rt in any
                                           "ny
       proceeding under or relating to FMLA.

Enlorcement
                                                                                                                                                             HIRING MANAGER: All newly hired   ascn.;ot^                            . .-zr\        hiring
An employee may file    conrplaint with the u.s. Depa,tmerr of Labor or
                        a
                                                                         may bring a private lawsuit againsr an enployer.                                                                         (:]6.-47-5)í76 \t4\ù U
FMLA does not affect any Fecleral or Stare law prchibiiing
rgreement rvhich prcvides g¡earer fûmily or
                                                           d¡sc¡imination, o¡ supersecle any State or local law
                                            me<ìical leavJUgirts.--*-"-
                                                                                                                or collective bargaining                                                         JENNIFER L TAPSCOTT
                                                                                                                                                             REISSUED   -   01/01/13
                                                                        emproyers to posr r¡e texr or rhis notice. Regurations
                                                                                                                                                                                                 65 ronnR sr
å1;:f ;îii"iråTi,,3iTfri;,1"'Íålìiliii'fiIilå_:"vered                                                                          2e
                                                                                                                                                                                                 R0CHESTER                    NH 03867
**SüåLã¡Ð¡¡lÉ.ÁillüÈu
                                          Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 6 of 8
@DemoulasSuperfVTankets,!nG.*.|ealth&SafetyTra!n!ng
                               Below, is some oi the important safety information to assist with protecting all Demoulas Super Markets, lnc. (DSM, lnc.) associates,
     Please read each box and s                     at the bottom indicating that you understand this information and have been given the opportu       to ask any questions,
                                    Hazard Com                                                                                               Training                                                                  Safety            Sheets
             .    undeßtand that DSM lnc. provides infomation aod lrain¡ng through
                  I                                                                               .    I undersland lhal there are chemicals util¡zed for rouline clean¡ng     ¡n                .I   undeßtand that Safety Data Sheels (SDS) conta¡n pertinenl
                lhe Hazard Communications Program.                                                     lhe workplace.                                                                               informatio¡ on all âuthor¡zed chemimls used ¡n the workplac¡,
              . understand that DSM lnc, prov¡des a list of chemiæls that
                  I                                                                               .    I undeßtand ¡ will be provided with a list ol clean¡ng chemicals lhat    I                   ¡ncluding hazãrd identilîælion, lirsl aid measures, and personal
                associates are authorized to use in ¡ts facilities and lhe relaled Safety              am aulhorized to use in lhe routine perfomance ofmyjob.                                      protective equipment if requ¡red.
                Data she€rs (sos).                                                                .    I underetand that pdor to using these chemicals I w¡l¡ be trained       in               .   I understand and have been informed lhat Safety Data Sheets are
             . I understand lhat Personâl Protective Equipmenl (PPE) wi¡l be                           the¡r properus8.                                                                             ava¡labl6 for rev¡ew at any l¡me and are posled by the Employee
                prcv¡ded by DSM, lnc. to use lopedorm certain job assignments.                    .    I undeßtand lhat I will nol use any chemical thal I ãm not âuthor¡zed                        ¡ntomal¡on Bulletin Board locêted ¡n the Lunch Room.
             . I undeßtand that I w¡ll follow all direclions outllned ¡n my train¡ng and               to use.                                                                                  .   I understand ¡ w¡ll be tra¡ned in how lo r€ad chemical boile labsls
               l¡sted on chem¡cal labels for chemicals that I am authorized to use,               .     I undersland ¡f my job assignment changes, requiring me to use                              and SDS.
               includ¡ng the Hazardous Material ldenlillcation System (HMIS),                          other chemicals, I will rece¡ve tra¡ning in their proper use pdor lo
             . I understand the DSM, lnc. Hazard Communications Program is                             us¡ng them.
               available for rev¡ew ât any time ând ¡s posted ne¿r the Êmployee                   .   I understênd I will reæive a copy of lhe DS[4 lnc. Chemical Trainìng
               lnlormation Bullel¡n Board located ¡n the Lunch Room.                                  for my position, and be g¡ven the opportun¡ty to read it and ask any
                                                                                                      relevant quesl¡ons.




                                Personal Protective Equipment                                                                Fall Protection Training                                                                  ncy Evacuation Procedure
             .    I understând thal certain job assignments will requir€ the use of           .I        undeßtand lo help prevent a slip, kip, or fall situation from                       .    I understand if âoSM Inc. facility must be evacuated for any reason
                  PeEonaì Protective Equipmenl (gloves, protect¡ve eye-wãre, face                     occuring I w¡ll remain obseryânt and aware of my work suroundings                         all assoc¡ates are Íequired lo ¡mmediately exit the b¡li¡ding ¡n a calm
                  shiefd, aprons, fool cover¡ngs, guards on machinery, earplugs,                      and l¡oorsurface mndilions at all times.                                                  and orderly manner.
                  safety vests, etc.), and that if my job ass¡gnment requires Personal        .       I undersland lhere are certain areas within lhe facilily designâled                   .   I understand during lhe evacuation of the building, all associates are
                  Protective Equ¡pmenl, I will be lrained in íts proper use prior to                  'Authorized Personnel only', and I will not be perm¡tled to âccess                        to congregate at the predeterm¡ned meeling place where lhe peßon
                  using it.                                                                           these âreas w¡lhoul manâgement permiss¡on and lomtion specil¡c                            ln Charge of my deparlment w¡ll account for all persons working ¡n
         .       I undersland ¡f I attempt to perfom a job assignment lhat requ¡res                   hazard tra¡ning.                                                                          lh€ departmenl at that t¡me and w¡ll.reporl atendance lo the person
                 Pârsonal Pfolect¡ve Equipment wilhout using lhe Personal                     .I       undersland if my job assignment requires me to use authodzed                             ln Charge ofthe fac¡lity.
                 Proteci¡ve Equipment specified lor lhe job assignment, lhal I am                     equipment (step stools, ladders, staire, or lifrs) to reach a height to           .       I understand I will wa¡t for the Person ln Charge oflhe facifily to ¡ssue
              subject to serious disciplinary act¡on up to and ¡nclud¡ng terminaiion                  perfom my job âss¡gnment, I will be trained ìn the use of this                            further infomalion prior to re-entering the facility or being djsmissed
              of employmenl.                                                                          equipment prior to using it, and I w¡ll only use equipment designated                     from lhe premises.
                                                                                                      for my job assignment.                                                            .       I understånd the emergency evâcual¡on meel¡ng place is localed at:
                                                                                              .I        undeßtand        I   will not stand on unaulhor¡zed height aæess
                                                                                                      equipment (¡.€. milk crates, caffiages, case s¡lls, etc.)
                                                                                              .I        unde¡stand   I w¡ll not lhrow product or supplies up or down       to
                                                                                                   another associale al âny lime.                                                                                 Fill in Êmergency Meeting Location




                               Powered lndustrial Equipment                                                                  Compactor/Bailer Use                                                           Blood Borne Pathogen
         .    Iunderstand thal lhe only person allow€d lo use Powered lndustriâl               .      I understand the only person allowed to use compactors or båilers                 .       I undersland lhe only peßon allowed to clean up blood ¡n a DSIV
              Equ¡pment is an authorized, lrained, and cert¡lìed associate age 18                     is a trajned and aulhorized associate age 18 or older.                                    lnc. facìlity is an authorized member of Manâgemenl who is
              or older.                                                                        .I       understand if I am under lhe ags of 18, that I will not use a                           lm¡ned and certifìed in cleaning up blood.
         .   I undeßtand that ¡ wiil not ul¡l¡ze Powered lndustr¡al Equipment                         compaclor or ba¡ler, jnc¡uding plac¡ng ilems into lhe compaclor                   . I undersland if I am not author¡zed to clean up blood in a DSM lnc.
             unless I am 18 years of age or older and I am authorized, ka¡ned,                        chule or bailer opening.                                                            facility thât I will not clean up blood.
             and certified to do so.                                                          .I       understand assocjates â€ not permitted to perfom any repa¡r                      n ¡ undeßland I am required to notify a manâger in the ¡nstånæ of a
         .   I undersland assoc¡ales are not permitted to perform any repa¡t                          work on a compactor or bailer, or climb inlo a compactoror bailer.                        blood spill or blood clean up situation and I wijl keep the area
             work on Powered lnduslrial Equipment.                                            .       I undersland   il I attempt to use a compactor or bailer wilhout being                    blocked ofi to prevenl exposure to olhers (w¡thout com¡ng ¡nto
         .   I undeßtand ¡f I atlempt to use Powered lndustrial Equipment                             lrained aod aulhodzed, that ¡ will be subject to serious d¡scjpl¡nary                     contact v/ith blood myselO unlìl the author¡zed member of the
             wiihoul being âuthorized, trained, and ceriitìed lo do so, that I wi¡l be                action up lo and includ¡ng terminalion of employment.                                     management staff ar¡ves to clean it.
             subject to ser¡ous d¡sciplinary aclion up to and including teminalion                                                                                                      .       I understand ¡l I attempt to clean up blood that I w¡ll be subject t0
             of€mployment.                                                                                                                                                                      serjous d¡sciplinary aclion up to and including temi¡alion of
                                                                                                                                                                                                employment.




                                     Lock Out / Tag Out                                                                      Workplace Violence                                                                Progressive Discipline
      .I          undeßtand Lock ouúTag Out (LOTO) ¡s del¡ned as spec¡f¡c                     . I understand         that DSM, lnc. has established guidelines regard¡ng                .       I  understand that oSM, lnc. has establ¡shed guidelines lor
         pracüces and procedures to safeguard associates from unexpsct€d                           Workplace Violenæ.                                                                            corecling policy violations.
         start up of machinery or equ¡pmenl dur¡ng maintenance (cloaning or                   .    I undersland lhat violent behavior of any kind or lhreaß of violence                 .       I underctand that I am requ¡red lo follow company pol¡cy in regards
         repa¡r).                                                                                  are prohibited at oSM, lnc.                                                                  to peloming all related jobdut¡es.
     .   I        understand the only peßon allowed         to perfom LOTo         on         .I     understand thât only trained and aulho¡ized personnel are to                       .       I undeßland that ¡f I violate compâny policies I will be subject to the
         equípment ¡s a trained and aulhorized associate.                                          handle matleß of security.                                                                   DSM, lnc. Progressive Discipline Pol¡cy.
     .  I undeßtând ¡f I am a tmined and authorized assoc¡ale to perfom                       .    I undeßtand that I shall not p¡ace myself in hams way and w¡ll                       .       I undersland lhat the DSM, lnc. Progressiv€ D¡scip¡ine poticy ¡s
        LOTo, that I w¡ll follow lhe rules that are specifìc to the equipment                     report any suspicious aclivity             or   threaten¡ng behavìor to                       available for rev¡ew at any tiÍìe and ¡s posted on the Employee
       that I have locked ouvtagged out.                                                          managemenL                                                                                    lnfomâlion Bulletin Board located   ¡n the Lunch   Rmm.
     . I und€ßtand I will not attempt to remove a LoTO lock or tag that has                   .I    understand lhat lhe DSM, Inc. Workplace Violence Policy is
       been secured by an author¡zed associate.                                                   available for reviow al any l¡me and is posted on the Employee
     . I undeßtand associat€s of DSM lnc. are nol authorizsd to perlorm                           lnfomat¡on Bullel¡n Boârd loGted in the Lunch Room.
       repairs on any powered equ¡pnent unless aulhorized to do so.
     . I understand ¡f I attempt to p€rform L0f0 pmcedures on equipment
       without being trained and authoízed, lhal I will be subject to serious
       discipl¡nary action up to and includ¡ng teminâtion of employmenl.




     I understand Demoulas Super Markets, lnc. has a comprehensive lnjury & lllness Prevention Program (12P2), which is available for my review at any time,
     I understand                failure to comply with these safety programs can result in disciplinary action up to and including termination of employment.
     Please sign below to indicate you have read each box, understand the safety information, and you have been given the opportunity to ask any questions.

     Print Associate's Name:                                                                                                                                                            Badge #:
 Associate's Signature:
                                                                                                                                                                                                                         .l lè
 Manager's Signature:

Please                                                            that you received the booklet                                 to                                                          Awareness, and Rules Against Sexual
                              Family and Medícal Leave Act                                                                   Security Awareness                                                          Rules Against Sexual Harassment
 have rece¡ved a copy of the US Wage and Hour Division
 I                                                                                          I have received a copy of the Demoulas Super Markets, lnc.                              Ihave received a copy of the Demoulâs Super Markels, lnc.
Employee Rights and Responsibilities under the Fâmily and                                   Securig Awareness Policy, and have been given the opportunity                           Rules Against Sexual Harassment, and have been given the
Medical Leave Act Fact Sheet, and have been given the                                       to read it and ask any questions.                                                       opportunity to read it and ask any questions.
opportunity tÕ read it and ask any




                                Demoulas Super Markets, lnc. Health and Safety Tra¡n¡ng                 -   Relssued March 2014
                Case
--*-_dtrrErF@,qmÈ'-.*                                  1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 7 of 8
@Ðemou!asSupenfflarkets,lnc.t.flealtlr&SafetyTnaining
            Below, is some of the important safety ínformation to assist with protecting all Demoulas Super Markets,
                                                                                                                     lnc. (DSM, lnc.) associates.
  Please read each box and       at the bottom            that     understand fhis information and have been iven the                to ask any questions.
                                 Hazard
                                                                                                                                                                                                                                                     Sheets
           .   I understand that DSM lnc. provides jnformation and training thiough                   .    ! understand lhal there aro chemicals ut¡lized for routine cleaning                               .I
                                                                                                                                                                                          ln                       understand that Safety Data Sheets (SDS) contain pert¡nent
               lhe Hazard Communications Program.                                                          lhe workplâce.                                                                                        ¡nformat¡on on all authorized chemicâls used in lhe workplace,
           .I     understand   that DSM lnc. provides a list of chemicals lhat                        .   I understand I will be provided wilh a list of clean¡ng chemìcals that I                               including hazard identl'fìmtion, lrst âid measures, and peisonal
               associates are aulhor¡zed lo use in ils facilit¡es and lhe related Safety                  am authodzed lo use ¡n the routine perfomânæ of myjob.                                                 proteclive equipmenl if requked.
               Data Sheets (SDS).                                                                     .   I understand thâl prior to using these chemicals I will be lrained in                           .      I undersland and have. been infomed lhat Safely oâta Sheets are
          .I     understand    lhat Pemonal Protective Equipmeñt (ppE) wiil           be                  theirproper use.                                                                                       avåiiable for review ât any t¡me ¿nd are posted by the Employee
               provided by DSM, lnc, to use to perform certa¡n job assignments.                       .   I undeßtand lhat I will not use any chêmical that I am not authorized                                  lnformat¡on Bulletin Board ¡ocated ¡n ths Lunch Room.
          .    I unde6tand that I will follow atl directions outlined in my iraining and                  lo use.                                                                                         .      I understand I w¡ll be tEined in how to read chem¡câl boflle labels
               l¡sted on chem¡cal labels for chemicals lhat I am authorized to use,               .        I undeßtand if my job âss¡gnmsnt changes, requi¡ing me to use                                         and S0S.
               ¡nclud¡ng the Hazardous Material ¡denlÌli€t¡on System {HMIS).                              other chemicals, I w¡ll receive training jn thejr proper use prior to
          . I undeßtand       the DSM, lnc. Hazard Commun¡mlions program Ìs                               using lhem.
               avâilable for review at any time and is posted near lhe Employee                   .        I understênd I w¡¡l receive a copy ofthe DSM lnc. Chemiæl Tra¡n¡ng
               lnfomation Bulletin Board located ¡¡ th€ Lunch Room.                                       for my posilion, ãnd be given lhe opportun¡ty to read it and ask any
                                                                                                          relevant questions.



                                        Protective Eq                                                                           Fall Protection                                                                         Emergency Evacuation
           .   I undeßtand that ærtain job assignments w¡ll   requ¡re lhe use of                  .I    understand to help prcvênt a slip, lrip, or fall s¡tualion lrcm                              .       I         ¡f a DSM lnc. facilily must be evacuated for any reason
               Personal Protecl¡ve Equipment (gloves, protect¡ve eye-ware, taæ                         oæurf¡ng I w¡ll remain obseryant and aware ofmy work suroundin$s                                    ,understand
                                                                                                                                                                                                          al¡ asociatos ate requ¡r€d lo immediately exit the building in a mlm
               sh¡eld, aprons, fool coverings, guards on machinery, earplugs,                         and fiær surlace condiüons at all times.                                                            and orderly mânnel
               safety vesls, etc.), and lhat if my job assignmenl requires personal               .   I undeßtand there are certa¡n areas within the fac¡l¡ty designated
               Protect¡ve Equipment, I w¡¡l be lrained in jls p¡oper use prior t0
                                                                                                                                                                                                     .   I understand during the evacuâtion oflhe building, al¡ associates are
                                                                                                      'Authorized Personnel only', and I w¡ll not be permìtted to ãcæss                                  to congregate at the predetem¡ned meeling place where lhe person
               us¡ng it.
                                                                                                      these areas w¡lhout managemenl pemission and loætion specific                                      ln Chargs of my department will account for all pemons working in
       .      I understand if I attempt to perform a .¡0b ¿ss¡gnment lhat requjres                    hazard training    .
                                                                                                                                                                                                         the departnent at lhat lime and w¡l¡ report attendanæ to lhe pereon
              Persona¡ Protective Equipment without using the personal                        .       I understand ¡f my job assignment       requ¡res me to use authorized                              ln Charge of the fãc¡l¡ty.
           Prolective Equ¡pm€nt specified for lhe job assignment, lhat I am                           equipment (step stools, Iadders, stajß, or lins) to reach a height to                          .   I understand I will wâ¡t for the Person ln Charge ofthe fac¡lity to issue
           subiect to serious disciplinary action up to and including terminat¡on                     perform my job assignment, I will be trained in the use of this
                                                                                                                                                                                                         further infomat¡on prior lo re-enter¡ng the lâcility or being dismissed
           ofemployment.                                                                              equ¡pment prior to using il, and I w¡ll only use equìpment des¡gnated                              from the premises.
                                                                                                      for myjob assignmenl.                                                                          .   I   understand lhe emergency evacuation meeling plaæ js Ioæled al:
                                                                                              .       I  undsretand         I
                                                                                                                        will not sland on unauthorized hejght acæss
                                                                                                      equ¡pment (i.e. mi¡k crates, cariages,        €se sills, etc.)
                                                                                              .I          undersland   I w¡ll nol lhrow product or supplies up or down               to
                                                                                                      another associale at any time.                                                                                          Fill ¡n Emergency Meeting Location



                                                      Equipment                                                                 Com                       Use                                                            Blood              Pathogen Training
      .    I undersland lhal the only person allowed to use powered lndustrial                    o I understand thê only person allomd lo use compactors or bailers                                 .   I undeßtand tlìe only person al¡owed t0 clean up blood in a DS¡,,|
           Equ¡pment is an author¡zed, trained, and cerlified associale age lg                      is a trained ând authorized associale age jB or older.                                               lnc. facility is an authorlzed memb€r of Manag€ment who ¡s
           or oldor.                                                                              .I    undeßtand if I am under the age 0f j8, lhat I will not use a                                     tra¡ned ând cert¡fÌed in cleaning up blood.
      .    I understand th¿t I will not ul¡lize Powered lndustrial Equipmenl                          compactor or ba¡¡er, includ¡ng placìng items into lhe compacto¡                            .       I undersland if I âm not authorized to clêan up blood in a DSM lnc.
           unless I am f8 yeaß of age or older and I am authorized, trained,                          chule or bailer opening.                                                                           facil¡ty thal I w¡ll not clean up blood.
           and cert¡fied to do so.                                                            .       I undeßland associates are not p€rmitted lo perform any r€pair                             .       I understand I am requhed lo not¡fy a manager in ìhe instance 0f a
      o    I understand associates are not perm¡tted lo perform any            repair                 work on a compactor or ba¡ler, or climb into a æmpactoror bailer.                                  blood spil¡ or blood clean up sìluation ãnd I w¡j¡ keep the area
          work on Pow8red lnduslr¡al Equ¡pment.                                               .       f understand if I attempl to use a compactor or ba¡ler withoul being                               blocked oí to prevenl exposure to others (without coming into
      .I    understand if I attempt to use Powered lndustdal Equipment                                kained and authorÞed, that I will be subject to sericus disciplinary                               contact w¡lh blood mysel0 unti¡ lhe authorized member óf the
          wilhout being authorized, lra¡ned, and cert¡fied lo do so, lhai I will be                   action up to ãnd inc¡uding lerminaiion ol employment,                                              management staff anives to clean it.
          subjæt lo serjous disciplinary action up to and jncluding teminat¡on
                                                                                                                                                                                                 "       I understand if I atlempt lo clean up blood lhat
                                                                                                                                                                                                                                                      I will be subjecl lo
          ofemployment.
                                                                                                                                                                                                         serious disciplinary action up to af,d includ¡ng lermination of
                                                                                                                                                                                                         employment.



                                Lock Outl Tag Out                                                                                               Violence                                                                                    Discipline
   .I    undeßtand Lock Out/lag Out (LOTO) is defined as spec¡lic                             . I underetand
      practiæs and procedures to saleguard associates from unexpected
                                                                                                                       that DSM, lnc. has established guid6lines regarding                       .       I
                                                                                                                                                                                                         understand lhal DSM, tnc, has estâblished guidelines for
                                                                                                  Workplace Violence.                                                                                 conecling policy violations.
      start up of machínery or equ¡pmgnt during mainlenanæ (c,ean¡ng or                       .   I undeßtand that vlolent behavior of any kind or threats of vio¡ence                           .   I undffitand thal I am required to follow company pol¡cy in regards
      repa¡r).
                                                                                                  are proh¡bited at DSM, lnc.                                                                        to perfoming all rolated job duties.
  .   I       understand   Ihe only person allowed         lo pelom      LOTO 0n              .I          undeßtand that only trained and aulhorized peßonnsl are lo                             .       I undeßland that ¡f I v¡olate compâny policies
      equipment is a kained and aulhorized associate.                                                                                                                                                                                                      I   wil¡ be subjecl lo the
                                                                                                  handle matters of security.                                                                            DSM, lnc. Progressive D¡scipline Pol¡cy.
  r   I understand if ¡ am a tra¡ned and authorized associate to perfom                      .I                                 I   shall not place myself jn harms way and
                                                                                                          understand that                                                     w¡ll              .I     understaÌd that lhe DSM, lnc. Progressive Discipl¡ne policy is
      LOÍO, that I will fol¡ow the rutes that are specifìc to the equ¡pment                       report any suspicious activity                  or   threaten¡ng b€hav¡or to                       av¿ilable for rev¡ew at âny time and is posled on ttre Employee
      that I have læked ouutagged out.
                                                                                                  management.                                                                                        lnlormation Bulletin Board locâted ¡n the Lunch Room.
  . i undeEtand I will not atlempt to remove a LOTO lock or tag lhat hâs                     .I     undeßtand lhat he DSt,l, lnc. Worftplace Violence policy is
    been seored by an authorized associate.
                                                                                                  av¿¡lable for rev¡ew at any t¡me and is posted on the Employ€e
  . I understand associates of DSM lnc. a¡e not aulhorized to perfom                              infomat¡on Bullet¡n Board located             ¡n the Lunch   Ræm.
    repairs on any powered equ¡pment unless aulhorized to do so.
  . I undsrsiand ¡f ¡ attempt to periom LOTO procedures on equ¡pmenl
    wilhout be¡ng üained and authorized, that f wilt be subject to serious
    discipfinary action up lo and including tem¡nation of employment.




 I understand Demoulas Super Markets, lnc. has a comprehensive lnjury & lllness Prevention program
                                                                                                   (12p2), which is available                                                                    for my review at                                   any time.
 I understand failure to comply with these safety programs can result in disciplinary action
                                                                                             up                                                                lo and including termination of employment.
 Please sign below to indicate you have read each box, understand the safety information, and you
                                                                                                  have been given the opportun¡ty to ask any questions.

 Print Associate's Name:
                                                                                                                                                                                                Badge #:
Associate's
Manager's                                                                                                                                                                                                                                       \o
                initial each box below,                        that you                                        pertaining to the                        Medical Leave Act,                       Awareness, and Rules                                 Sexual Harassment.
                     Family and Medical Leave Act                                                                           Securi$ Awareness                                                            Rules Against Sexual Harassment
I have recêived a copy of the US Wage and Hour Division                                     I have received a copy of the Demoulas Super Markets, Inc.                                         I have recelved a copy of lhe Demoulas Super Markets,                           lnc.
Employee Rights and Responsibil¡ties under the Family and                                  Security Awareness Policy, ând have been given the opportunity                                      Rules Aga¡nst Sexúal Harassment, and have been given the
Medical Leave Acl Fact Sheet, and have been given the                                      to read ìt and ask any quest¡ons.                                                                   opportunity to read ¡t and ask any questions.
opportunity to read ¡t and ask




                        Demoulas Super Markefs, lnc. Health and Safety Tra¡n¡ng _ Re-lssued March 201S
                                    Case 1:19-cv-00214-AJ Document 20-5 Filed 02/18/20 Page 8 of 8
                                                        Ðemoulas Supen Markets, lnc. Health & Safety Training
               '
              Below, is some of the important safety information to assist with                                              all Demoulas Super Markets, lnc. (DSM, lnc.) associates,
Please read each box and s n atthe bottom                                    that         understand this information and have been given the opportunity to ask any uestions.
                                                                                                Chemical Tnining                                  a                    Safety Data Sheeb
   . I undersþnq lhat DSM lnc. provides ¡ntormal¡on and training through . I understand lhal there are chem¡aals ulil¡zed for rouline clêaning in   . I undersland that Safety Data Sheels (SDS) contain pertinent
            he Hazard Commun¡calions Program.                                                          lhe workplace.                                                                           information on all author¡zed chemicals used in lhe workplaæ,
          .I   understand that oslvl lnc. provides a list of chemicals that                       .    I undeßtand I will be provided with a list of clean¡ng chemicals that        I           inclúding hæard idenl¡ficalion, fßt aid measures, and peßonal
           âssociates are authorized to use ¡n ils fac¡lities and the relat€d Safety                   am authorized to use ¡n lhe routine perfomance of my job.                                prolective equipment if required.
           Dala Sheels (s0s).                                                                     .    I understand thâl prior lo us¡ng lh€se chemhals I will be trâined in                 .   I undeßland ênd have been informed lhat Safety Data Sheets are
      .    I understand that Persona¡ Protecüve Equ¡pment (PPE) will be                                lheirproperuse.                                                                          available for review ât any time ând are posted by the Employee
           provided by DSM, lnc. to use to perform certainjob assignmenls.                        .    I understand thal I wil¡ not use any chêmica¡ lhat I am not authorìzed                   lnformation Bullelin Board located in the Lunch Room.
      .    I undeßtand lhât I wi¡l follow älì directions oull¡ned in my training and                   to use.                                                                              .   I undeßtand I w¡ll be kained in how to read chemical bottle labe¡s
           l¡sted on chemical labels for chem¡cals that I am âulhodzed to use,                    .    I undersland if my job assignment changes, requiring me to use                           and SDS.
           includ¡ng the Hazardous Materiaì ldentilication System (HMIS).                             olher chem¡mls, I will receive training in the¡r proper use pr¡or lo
      .   I understand the oslif, lnc. Hazard Commun¡cal¡ons Program is                                using liìem.
          âvailable for review at any time ând ¡s posted neâr lh€ Employee                    .       I undeßtand I will receive a copy ofthe oSM lnc. Chem¡æl Tra¡ning
          lnfomalion Bullelin Board ¡ocated in the Lunch Room.                                        for my pos¡lion, and be given lhe opportunity to read it and ask any
                                                                                                      relevant queslions.




                         Personal Protective Equipment                                                                      Fall Protection Training                                    ¡               Emergency Evacuation Procedure
          .I understand that certâin job assignments will require the use of                  .I        understand to he¡p prevent a slip, b¡p, or fâll situation from                  .   I understand  if a DSIII lnc. facil¡ty must be evacualed for any reãson
           Personal Prolectiv€ Equipment (gloves, proteclive eye-ware, face                           occudng I w¡ll remain obseryant ând aware ol my work suroundings                      âll assoc¡ales ar6 required to ¡mmed¡ately ex¡t lhe building in a calm
           shieid, aprons, loot covedngs, guards on machinery, earplugs,                              and flær surfaæ cond¡lions atall l¡mes.                                               ând orderly manner.
           safety vests, etc.), and thal ¡f my job assignment requ¡res Personal                                                                                       des¡gnated        .   I understand during the evêcuation oflhe bu¡lding, all assæiates are
           Protective Equipmenl, I will bê trãined in ¡ts proper use pr¡or lo                         'Authorized Peßonnel only', and I will not be      to access                          to congregate at ùìe predetemined meeling place where lhe PeÍson
           using   ¡t.                                                                                hese areas w¡lhout managemenl permission and lmation specifc                          ln Charge of my deparlment wi¡l account for all persons working in
      .   I undersland ¡f I attempt to perform a job assignment that requires                         hazard ùain¡ng.                                                                       the department at that lime and will reporl attendance to the Person
          Personal Protective Equipment w¡lhout using lhe Peßonal                             .       I understand if my job assignmenl requires me to us€ aulhorized                       ln Charge ofthe lâcil¡ty.
          Prolectivê Equ¡pment specifed lor the job ass¡gnmsnl, that I am                             equipment (step stools, laddeß, sta¡ß, or lifls) lo reach a height to             .   I understand I w¡ll wa¡t forlhe Person ln Charue oflhe facil¡ty to ¡ssue
          subject lo serjous d¡sciplinary aclion up to and including Ìermination                      perfom my job assignment, I will be lra¡ned in the use of this                        furlher information prior to re'entering lhe fac¡lity or being dismissed
          ol employment.                                                                              equ¡pment prior to using it, and    I   will only use equ¡pment designated            from the prem¡ses.
                                                                                                      for myjob assigoment.                                                             .   I   understand the emergency evacuation meet¡ng place is located at:
                                                                                              .I        understand      I   will not sland on unauthorized height         access
                                                                                                      equipment(¡.e.    milk crâtes, caniages, case sills, etc.)
                                                                                              .       I understand I will not thrm product or supplies up or doM               to
                                                                                                      ânoth€r associal€ ¿l any time.                                                                          Fill in             Meeting




                         Powered lndustrial Equipment                                                                       Compactor/Bailer Use                                                         Blood Borne Pathogen Training
      .   I understandthat lhe only person allowed to use Powered lndustrial                      .    I understand the only person allowed to use mmpactoß or baileß                   .   I understand the only peßon allowed to cleân up blood in a DSM
          Equ¡pment ¡s an aulhoriæd, lra¡ned, and cedilied associate age 18                           is a tâined and autìo¡ized assocìale ag€ 18 orolder.                                  lnc. facility is an author¡zed member of Management who is
          or older,                                                                           .I         understand if I am under the âge of 18, that I w¡ll not use a                      fained and certifed in cleaning up blood.
      .I    undersland that I will not uti¡ize Powered lndustrial Equ¡pment                           compâctor or ba¡ler, inc¡uding placing ¡tsms inlo the compactor                   .   I undersland if I am not authorized to clean up blood in a DSM lnc.
          unless I am 18 yeaß of age or older and I an aulhorized, lra¡ned,                           chute or bailer opening.                                                              facil¡ty that I will not clean up blood.
          and cerl¡fied lo do so.                                                             .I         understand associaies are not perm¡tted lo perform any repã¡r                  .   I understand I am requ¡red to ¡oïfy a manager in the ¡nslance of a
      .   I undersland associat€s are nol pem¡tted to perform any repair                              work on a æmpactor or bailer, orcl¡mb into a compactoror bailer.                      blmd spill or blmd clean up s¡lualion and I will keep the area
          work on Powered lnduslrial Equ¡pment,                                                       I understand if I attempt to use a compactor or bailer without being                  blocked off to prevent exp$ure to otheß (without coming ¡nlo
                                                                                              "
      .   I understand if I attempt to use Powered lnduslrial Equipment                               trained and ãulhorized, lhat I w¡ll be subjecl to serious disciplinary                conlact with blood mysel0 until the authorized member of lhe
          without being author¡zed, trained, and certifed to do so, that I w¡l¡ be                    action up to ând ¡nclud¡ng leminât¡on ofemployment.                                   managemeni slaffardves to c¡ean it.
          subject to señous disc¡plinary action up to and including lerminati0n                                                                                                         .   I understand if I attempt to clean up blood that I will b€ subjecl to
          ofemployment.                                                                                                                                                                     ser¡ous d¡sciplinary action up to and includ¡ng term¡nalion of
                                                                                                                                                                                            employment.




                                                                                                                            Workplace Violence                                                             Progressive Discipline Policy
  .I     understand Lock Out/Tag Oul (LOTO) is del¡ned as spec¡fic                            .       I understand thal DSM, lnc, has establlshed gu¡del¡nes regarding                  .   I    understand   that DSM, lnc. has established guid€lines              for
      pracl¡ces and procedures lo safeguard associates from unexpected                                Worl(place Molenæ.                                                                    correcting policy violations.
      sla¡l up of mach¡nery or equipment during maintenance (clean¡ng or                      .       I und€rstand lhãt     violent behavior of any kind or threêts of violence         .   I understand thât I am requked to follow company policy in regards
      repair).                                                                                        aro prchibitsd al DSM, lnc.                                                           lo perfomlng all related.iob dulies.
  .I       undersland the only poßon allowed            to pelorm     LOTO on                 .I        understand that only hained and auhorizsd personnel are to                      .   I understand lhat if I violal€ company pollcies   I   will be subject to lhe
      equ¡pment is a trained and authorized ¿ssociale.                                                handle matteË of securily.                                                            DSM, lnc. Progressive oiscipline Policy.
  .    I undersland if I am a trâined and aulhorized assocìate to perform                     . I understand that I shall           not place myself ln harms way and will              ¡ I understand     thal he DSM, lnc. Progresslve Dlscipl¡ne Policy ls
       1010, lhat I will follow the rulss lhat ar6 specilic to the equipment                          reporl any suspicious aclivity             or   lhrealen¡ng bshav¡or to               available for review at any time and is posted on h€ Employee
      that I hav€ locked out/tagged out.                                                              managoment.                                                                           lnformation Bulletin Eoard læaled ¡n the Lunch Room.
  .   I undeßhnd lw¡ll not attemptto remove a LoTO ¡ock or tag lhat has                       .¡        undeßlånd lhat the DSM, lnc. Workplæe Violenæ Policy ¡s
      been secured by an authorjzed associate.                                                    ava¡lable   fff r€view al any time and is posted on lhe Employee
  .   I understand âssociates of DSM lnc. are not aulhor¡zed to pelorm                            Jnformation Eulletin Board located in the Lunch Room.
      rgpaiß on any pilered €quipment unless auhoízed to do so.
 .    I understand if I aitempt to perfom LOTO procedures on equipment
      without being lrained and aulhorized, lhat I wil¡ be subject to serious
      discipl¡nary action up to and including teminal¡on ofemploymenl.




 I understand Demoulas Super Markets, lnc. has a comprehensive lnjury & lllness Prevention Program (12P2), which is available for my review at any time.
 I understand failure to comply with these safety progri¡ms can result in disciplinary action up to and including termination of employment,
 Please sign below to indicate you have read each box, understand the safety information, and you have been given the opportun                                                                                 ig to ask any questions.

Print Associate's Name:                           Jt-nn,                                                                                                                                Badge #:

Associate's                                                                                                                                                                                                   t.3 .t7

Manager's Signature:                                                                                                                                                                                                             (,

                                                               you            tho booklet pertåining to the Family & Medical Leave Act, Secur¡ty Awa¡enoss, Rules Agalnst Sexual

           Family and Med¡cal Leave Act                                              Security Awareness                                               Rules Against Sexual Harassment                                   Rules Against Discr¡mination
I have received a copy of the US Wage and                             Ihave received a copy of the Demoulas                                       Ihave received a copy of tho Demoulas                         I   have received a copy of lhe Demoulas
Hour Divis¡on Employee R¡ghls and                                     Super Markets, lnc, Security Awareness                                      Super Markets, lnc. Rules Against Sexual                      Super Markets,          lnc.       Rules      Agåinst
Responsibilit¡es undeÍ the Family and Medical                         Policy, and have been given the opportunity                                 Harassment, and have been given lhe                           Discrimination, and have been given the
Leave Act Fact Sheet, and have been given                             to read it and ask any qæstions.                                           opportunity to read it and ask                                 opportunity to read lt and ask any questions.
the opportunity to read
questions.
                                     it   and ask any
                                                                                         \f   r=ø--
                                                                                       egfiiate         tnitlats                                                             ln¡l¡als                                            wffi
